Citation Nr: 0945587	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an increased rating for hallux valgus 
deformity of the right foot with degenerative changes, 
currently assigned a 10 percent rating.

2.  Entitlement to an increased rating for hallux valgus 
deformity of the left foot with degenerative changes, 
currently assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued a 10 percent rating 
for hallux valgus deformity of the right foot and a 10 
percent rating for hallux valgus deformity of the left foot.   

In the Veteran's June 2007 Form 9, the Veteran requested a 
Travel Board hearing.  Travel Board hearings were offered to 
the Veteran on two occasions.  In October 2009, the Veteran 
withdrew his request for a Travel Board hearing.  38 C.F.R. § 
20.702(e).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the Veteran submitted a decision by the 
Department of Defense (DOD) via the Department of the Air 
Force.  The document states that the Veteran's application 
for Combat-Related Special Compensation (CRSC) is approved in 
accordance with 10 U.S. Code 1413a.  The DOD decided that the 
Veteran's tinnitus and impaired hearing were combat-related 
while the Veteran's flat feet condition was "non-combat 
related."  No other documents in the file relate to the 
Veteran's apparent claim with the DOD.  The claims file 
includes three letters regarding the Veteran's retirement pay 
from the DOD via the Department of the Air Force as well as a 
waiver of VA benefits in 1990 from the Department of the Air 
Force.  These documents do not relate to the Veteran's DOD 
claim.  The duty to assist requires that VA make all 
reasonable efforts to obtain potentially relevant evidence, 
especially evidence within the Federal government's 
jurisdiction.  The Courts have shown little tolerance where 
VA fails to obtain such evidence.  See e.g., Moore v. 
Shinseki, No. 2007-7306 (Fed.Cir. Feb. 10, 2009) (describing 
VA's failure to obtain service treatment records in an 
increased rating claim as "shameful").  Here, the Veteran's 
flat foot claim with the DOD could possibly include relevant 
evidence for the Veteran's increased rating claim for hallux 
valgus of the right and left foot before the VA, especially 
considering that the VA rated the Veteran's flat feet with 
the Veteran's bilateral hallux valgus in past.  For these 
reasons, the records from the DOD should be obtained.  

The Board notes that VA must attempt to obtain records from a 
Federal department agency until it is reasonably certain that 
the records do not exist or that any further efforts to 
obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e)(1).  If the records are unavailable, VA 
must notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e) (2009).

Furthermore, the Veteran claims that he has received 
treatment from the VA Medical Center at the Jamaica Plain 
Campus.  These records do not appear to be associated with 
the claims file.  VA has a duty to obtain all pertinent VA 
treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  Before the Veteran's claim can be adjudicated, 
all pertinent VA treatment records must be obtained.

Subsequent to receipt of these records, the Veteran should be 
afforded another VA examination for the disorder of his feet.
	

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The AMC/RO should obtain records 
pertaining the Veteran's claim with the 
DOD via the Department of the Air Force 
in accordance with 38 C.F.R. § 3.159(e).  
If no further records can be obtained 
from the federal agencies, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e).

2.  The RO/AMC should obtain all VA 
treatment records and submitted documents 
from the VA Medical Center at the Jamaica 
Plain Campus and associate them with the 
claims file.  If no records are 
available, it should be so stated, with 
an explanation as to what attempts were 
made to obtain the records.

3.  After completion of #1 & 2, the 
Veteran should be afforded another 
examination of his feet to determine the 
status of such.  The examiner should 
review the records and perform all 
necessary tests.

4.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



